DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Status of Claims
Claims 1-15 are pending and examined herein per Applicant’s 07/30/2021 filing.  Claims 1, 8, and 15 are amended. No claims are canceled or newly added.
It is noted that claims 8 and 15’s status identifier is “Previously Pending”; however the claims are marked as amended, therefore the claims’ status identifier should be “Currently Amended”, see MPEP 714(II)(C).  These error are minor and does not materially affect the examination process.


Response to Amendment
Applicant’s amendments to claim 1 are sufficient to overcome the 35 USC 112(a) and (b) rejection of the previous. 

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejection of the previous Office action have been fully considered but they are not persuasive. 
It is submitted that mathematical concepts are not recited under Step 2A.  Remarks p. 9.
Respectfully, the Office maintains the rejection of the previous Office action.  The claims are to the aggregation of data.  The claim do not expressly recite any mathematical formulas; however this is not a requirement for the Alice/Mayo style 101 rejection.  The MPEP states “a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989).” (MPEP 2106.04(a)(2)).  The Office understands the word aggregation to mean a whole sum or total amount.  The claim expressly recites mathematical operations in the steps of performing determination with respect to the timing of the aggregation of the first data that of the timing of the aggregation of the second data and in the performing steps where the processor calculates a second aggregation.
Where the specification states: 
According to an aspect of the embodiments, an aggregation apparatus includes one or more memories and perform calculation of a second aggregation result by using the first data, and perform output for the instruction based on the calculated second aggregation result and one or more aggregation results other than the first aggregation result in the identified one or more aggregation results. [6]

From the specification it is clear that the claims when read its light are directed to math.  It is unclear how a first data how the aggregation of the first data results in the second data as Applicant claims without math or a scientific fact. For example, in FIG. 14, while in FIG. 15 SH001 at time 1 has a sales amount of 378 and at time 2 a sales amount of 756 (simply SH001 at T1 + SH001 at T2 of FIG. 14), but in FIG. 22 SH001 is 52, 461 and 31, 537.   The specification goes on to state “The aggregated data 132 illustrated in FIG. 22 is created from the non-aggregated data 131 described in FIG. 14, just like the aggregated data 132 described in FIG. 15.” [164]. It is unclear how one goes from figures 14 and 15 to 22 without math.
The entire purpose of the claimed invention is to aggregate at least a first and second data set, see preamble, – that is to say use math to create useful information.  The claim is silent on the practical application of that information or how the invention is significantly more than just the aggregation of data. For all the reasons given above the rejection of the previous Office action is maintained as updated below.
It is submitted that the claim as a whole integrates any judicial exception into a practical application under Step 2A, Prong II. Remarks p. 11.

For all the reasons given above the rejection of the previous Office action is maintained as updated below.
Applicant's arguments filed with respect to the 35 USC 102 rejection of the previous Office action have been fully considered but they are not persuasive. 
Not only is the first data different than the second data, the first data “has changed after the first aggregation result into second data at a second timing.” Chen’s “second sales data set” allegedly corresponding to the claimed “second data” is described to include “data associated with attributes of a product in the first sales data set.” This has nothing to do with the first sales data set (allegedly corresponding to the claimed first data) that has changed...into the second sales data set. For at least these reasons, the above-noted features are a distinction over Chen. Accordingly, withdrawal of these rejections is respectfully requested. Remarks p. 14.

For all the reasons given above the rejection of the previous Office action is maintained as updated below.
Nothing in Chen’s paragraphs address the claimed first and second hash values, the claimed hash values being calculated for the first data and the second data, the hash values being different, and determining that the first data has changed between the first timing and the second timing with the first hash value being different from the second hash. Indeed, nothing in Chen even 
Chen teaches A Markov transition process which is the equivalent of the claimed has values.  Where Chen teaches “Markov transition process 500 for the price mode dynamics for each (UPC, TDLinx) combination. In the transition graph, the graph nodes 510 represent Markov states parameterized by the price mode 502 and duration in the price mode (in time periods 505). The arrows 515 in the graph represent the transition between two corresponding states, and only allowable transitions between Markov states have arrows between the corresponding nodes in this transition graph.” (Chen [99])
For all the reasons given above the rejection of the previous Office action is maintained as updated below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claim is amended to include “improve computer processing efficiency for the received instruction for aggregation by performing aggregation for the received instruction for aggregation using the calculated second aggregation result and the one or more aggregation results other than the first aggregation result.”  The specification does not support the claimed amendment.  The specification expressly discloses, “This allows the information processing apparatus 1 to efficiently create the aggregated data 132” (spec. [46] and [90]).”  The specification is silent on improving the efficiency for receiving instruction, as claimed. 
The dependent claims do not clarify the issue presented above; therefore these claims are rejected for the same reasoning given above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. mathematical concepts) without practical application or 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1-7 are to an apparatus (machine); claims 8-14 are to a method (process); and claim 15 is to a medium (manufacture).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of mathematical concepts. Where a mathematical concepts is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations.  It is noted that a claims does not have to recite any specific word (e.g. calculating, determining, performing, etc.) to be considered a mathematical calculation. See October 2019: Subject Matter Eligibility at p. 3-4.
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. An aggregation apparatus comprising: 
one or more memories; and 
one or more processors coupled to the one or more memories and the one or more processors are configured to: 
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories; 
perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated at a first timing using first data that has changed after the first aggregation result into second data at a second timing, the second data being different from the first data, the second timing being at the receiving of the instruction for aggregation, and the first timing being before the second timing,  
with the determination that the identified one or more aggregation results include the first aggregation result using the first data that has changed after the first aggregation result into the second data at the second timing, perform calculation of a second aggregation result using the second data at the second timing; and 
improve computer processing efficiency for the received instruction for aggregation by performing  aggregation for the received instruction for aggregation using the calculated second aggregation result and the one or more aggregation results other than the first aggregation result.

Where the claimed elements when read in light of the specification, the identified abstract elements are clearly to mathematical relationships as indicated by the plain language of the claim (i.e. aggregation, calculation, timing).  Where in light of the specification the common meaning of data aggregation is understood to mean a process where raw data is gathered and expressed in a summary form for statistical analysis, see attached “Data Aggregation” to IBM.  The Office further notes that statistical analysis is another clear indication of mathematical relationships.  
Where the Office finds the step of “improve computer processing efficiency for the received instruction for aggregation” to simply be the mere allegation of an improvement to the system.  Based on the steps of the claim it is not clear how the act of receiving is improved or made more efficient, by the aggregation steps that are performed at the data is received.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recited additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The identified judicial exception is not integrated into a practical application. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These additional elements are determined to be insignificant extra solution activity, where the step of “identify” is a step of data gathering and “perform output” is a step of returning or reporting the results of the analysis steps.  
Where 2106.05(g) MPEP states, the “term ‘extra-solution activity’ can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to 
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above the additional elements are found to be insignificant extra solution activity.  When these steps are considered individually and as part of the ordered combination, they are not found to be significantly more than the identified abstract idea.  Therefore these element cannot transform the abstract idea in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Pub 2012/0303411).
Claims 1, 8, and 15
Chen teaches an aggregation apparatus (Chen [111] “the present invention are described below with reference to . . . methods, apparatus (systems) and computer program products according to embodiments of the invention”) comprising: 
one or more memories (Chen [26] “at least one memory device”); and 
Chen [26] “at least one memory device connected to the processor unit, wherein the processor unit is configured to”):
identify, in response to receiving an instruction for aggregation, one or more aggregation results related to the instruction from a plurality of aggregation results of a plurality of periods stored in the one or more memories (Chen [27] “obtain aggregated sales data in a product category, the aggregated sales data comprising a combination of: a first sales data set having a time series of unit-prices and unit sales for a sales for a designated product set, in a product set from the product category product, the time series data being provided over a sequence of sales reporting periods from one or more retail stores” and [46] “the suitable data set for the demand modeling analysis is obtained, e.g., from a memory storage device” also see abstract); 
perform determination of whether the identified one or more aggregation results include a first aggregation result aggregated at a first timing using first data that has changed after the first aggregation result into second data at a second timing, the second data being different from the first data, the second timing being at the receiving of the instruction for aggregation, and the first timing being before the second timing,   (Chen [17] “a first sales data set having a time series of unit-prices and unit sales for a set of designated products in a product set from the retail category; the time series data in this sales data set being provided over a sequence of sales reporting periods from one or more retail stores; and, a second sales data set including data associated with attributes of a product in the first sales data set” and [23] “mapping price values from the time series of unit-prices to a corresponding price mode; modeling dynamics of a price mode transition process; and, calibrating the price mode transition process by using a maximum likelihood estimation technique to estimate model parameters, wherein unit price predictions are obtained from the price dynamics model.”, where the forecast/prediction is the second data), 
with the determination that the identified one or more aggregation results include the first aggregation result using the first data that has changed after the first aggregation result into the second data at the second timing, perform calculation of a second aggregation result using the second data at the second timing; (Chen [44] “aggregate retail sales data in the form of a set of time series for the unit sales and unit price over multiple stores” and [47] “data sets with a weekly reporting period, the time-series sequence may cover several weeks to months, or even years of data.  Similarly, the plurality of retail stores in the sales data set may all belong to a same retail chain, or belong to a plurality of retail chains within the same retail market geography” and [77] “prediction of the unit price is then obtained from the price-mode dynamics model in one example embodiment, according to the following: Given a time period, if the price mode is unchanged in the next time period, then the predicted price is also left unchanged at the same value; otherwise, if there is a price mode transition, then the predicted price is set to a value that is closest to a current period from among the periods in which prices were in the new price mode”); and 
improve computer processing efficiency for the received instruction for aggregation by performing  aggregation for the received instruction for aggregation using the calculated second aggregation result and the one or more aggregation results other than the first aggregation result (Chen [62] “table 50 from the primary data source providing the sales data, includes the data records for the unit sales (including unit quantity (products sold) column 58, revenue column 60 and unit price of a product as represented by column 62, and each record in table 50 corresponds to a product from the relevant choice set in a given store and in a given time period, e.g., a week.” and fig. 2A, where fig shows at least week “20060826” and “20060819” and UPC quantities represent different aggregated results and [3] “obtaining more accurate and comprehensive models for the demand modeling component that, as a result, yields significant improvements in the performance and effectiveness of the overall decision-support application”).
With respect to claims 8 and 15, which recite claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 2 and 9
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination includes:
Chen [17]);
calculating a first hash value for the first data (Chen [44] and [62]);
calculating a second has value for the second data at the second timing, the second data including data corresponding to the first data for the time period of the first data (Chen [44] and [47]); and
determining that the first data has changed between the first timing and the second timing with the first hash value being different from the second hash value (Chen [44] and [62], see data from non-primary and/or auxiliary data sources and [99]).
With respect to claim 9, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 3 and 10
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of periods include a plurality of periods having different lengths (Chen [46], see daily, monthly or even quarterly reporting periods).
With respect to claim 10, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 4 and 11
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the one or more processors are configured to, when a third aggregation result related to the instruction is not aggregated, calculate the third aggregation result Chen [9] and [55] see from third-party information aggregators).
With respect to claim 11, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 5 and 12
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the determination is a process of performing the determination only for aggregation results with a possibility of being the first aggregation result from among the identified one or more aggregated results (Chen [17]).
With respect to claim 12, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 6 and 13
Chen teaches all the limitations of the aggregation apparatus according to claim 1, wherein the plurality of aggregation results include a plurality of aggregation results in a plurality of units of aggregation, and the first aggregation result includes a first plurality of aggregation results in the plurality of units of aggregation (Chen abstract and fig 2A).
With respect to claim 13, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Claims 7 and 14
Chen teaches all the limitations of the aggregation apparatus according to claim 6, wherein the plurality of units of aggregation include at least one of a unit of stores that sell products and a unit of types of products (Chen abstract and fig. 2A and 2B).
With respect to claim 14, which recites claim limitation similar to those rejected above are also rejected based on the same reasoning given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loshin, David "Repurposing Publicly Available Data", Business Intelligence (second edition, 2013) teaches a data aggregator is an organization that collects data from one or more sources, provides some value-added processing, and repackages the result in a usable form.
Milton et al (US 2016/0239857) teaches to facilitate relatively fast responses to such time sensitive requests, some embodiments may pre-calculate zone classifications and audience classifications and index those classifications according to parameters of a content request (e.g., according to key values based on (such as hash values of) one or more of a device or user identifier, a geographic location, and a category of time corresponding to the time tile records).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 9:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Examiner, Art Unit 3623